DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-5, 12, 15 and 16 are rejected.
	Claims 6-11, 13-14 and 17-18 are objected.


Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1: “includes plurality” in line 6 should be replaced with --includes a plurality--.
  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the interior guide pipe" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the interior guide pipe" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0345184).
	With respect to claim 1, Lee discloses a disc filter 1, as shown in Fig. 1, having: a rotor shaft 3 (central pipe) that elongates along a longitudinal axis, as shown in Fig. 1; a plurality of filter disks 25, each filter disk 25 spaced apart along the longitudinal axis from each other filter disk 25, as shown in Fig. 1, each filter disk 25 connected to the central pipe 3, as shown in Fig. 1; wherein each filter disk 25 includes a plurality of filter elements 2 (filter modules), wherein the filter modules 2 in the plurality of filter modules of each filter disk 25 are arranged adjacent to one another in the circumferential direction of the central pipe 3, as shown in Fig. 1; wherein each filter module 2 includes a framework 6 (base frame) disposed between two filter cloths 7 (filter elements) (see paragraph 0065), wherein each of the two filter elements 7 is connected to the base frame 6 to delimit an inside 4 (cavity) for accommodating liquid to be filtered (see paragraph 0055), wherein the cavity 4 is fluidically connected to the central pipe 3 for fluid exchange between the cavity 4 and the central pipe 3, as shown in Fig. 1; wherein each filter element 7 includes a filter frame and a filter surface connected to the filter frame (see paragraph 0068, filter cloth 7 is pressed between the framework 6 and a frame holding the filter cloth 7, wherein the frame has substantially the same shape as the filter element 2); wherein each filter module 2 is fixed at the central pipe 3 with the aid of a fastening means 18 (threaded spindle) independently of the remaining filter modules 2, wherein the threaded spindle 18 extends through the filter module 2 in the radial direction with respect to the central pipe 3, as shown in Fig. 1.
	Lee lacks wherein each of the two filter frames is detachably connected to a respective opposite side of the base frame in a manner rendering the filter elements selectively removable from the base frame and replaceable with new filter elements.  However, Lee teaches each of the two filter frames is connected to a respective opposite side of the base frame 6 (see paragraph 0065).  Lee further teaches that the filter cloth 7 may in different embodiments be attached to the filter element 2 in different ways, for example, the filter cloth 7 may be pressed between the framework 6 and a frame holding the filter cloth 7, wherein the frame has substantially the same shape 
as the filter element 2 (see paragraph 0068).  Therefore, it would have been obvious to one of ordinary skill in the art to make the connection between the filter frames and the base frame, detachable, as claimed by applicant, in order to be able to replace the filter elements when damaged.

	With respect to claim 2, Lee discloses wherein each respective filter module 2 is connected to the central pipe 3 exclusively via the threaded spindle 18 of the respective filter module 2 without any direct mutual fixation of adjacent filter modules 2 existing in the circumferential direction of the central pipe 3 (see paragraph 0056).

	With respect to claim 3, Lee discloses wherein each respective filter module 2 includes an interior guide 19 for the threaded spindle 18 of the respective filter module 2, as shown in Fig. 4.

	With respect to claim 4, Lee discloses wherein the interior guide 19 includes a central support 13 (guide pipe), which extends between the two opposite sides of the base frame 6 and is connected to the base frame 6, as shown in Fig. 4.

	With respect to claim 5, Lee discloses wherein the interior guide pipe 13 is an integral part of the base frame 6, as shown in Fig. 4.

	With respect to claim 12, Lee lacks wherein each of the respective filter frames has opposite sections and a brace that extends between the opposite sections of the respective filter frame.  However, Lee teaches that the base frame 6 has opposite sections and a brace that extends between the opposite sections of the base frame 6, as shown in Fig. 8.  Lee further teaches that a frame holding the filter element 7 has substantially the same shape as the filter element 2 (see paragraph 0068).  Therefore, it would have been obvious to one of ordinary skill in the art to provide the filter frame disclosed by Lee with a brace, as claimed by applicant, since Lee suggests that the filter frame may have the same shape as the base frame (see paragraph 0068).

	With respect to claim 15, Lee discloses wherein the interior guide pipe 13 is directly connected to the base frame 6, as shown in Fig. 4.

	With respect to claim 16, Lee lacks wherein each of the respective filter frames has adjacent sections and a brace that extends between the adjacent sections of the respective filter frame.  However, Lee teaches that the base frame 6 has adjacent sections and a brace that extends between the adjacent sections of the base frame 6, as shown in Fig. 8.  Lee further teaches that a frame holding the filter element 7 has substantially the same shape as the filter element 2 (see paragraph 0068).  Therefore, it would have been obvious to one of ordinary skill in the art to provide the filter frame disclosed by Lee with a brace that extends between the adjacent sections of the respective filter frame, as claimed by applicant, since Lee suggests that the filter frame may have the same shape as the base frame (see paragraph 0068).


Allowable Subject Matter
Claims 6-11, 13-14 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 6 would be allowed because the prior art of record does not show or suggest a first plurality of screws that directly connects a first one of the two filter frames of a respective filter module to a second one of the two filter frames of the respective filter module; and a second plurality of screws that directly connects the second one of the two filter frames of the respective filter module to the first one of the two filter frames of the respective filter module, in combination with any remaining limitations in the claim.  Lee lacks these limitations and it would have not been obvious to modify because there is no reason or suggestion to do so and the filter would not operate as intended.
Claims 7-9 would be allowed due to their dependency on claim 6. 
	Claim 10 would be allowed because the prior art of record does not show or suggest a plurality of connecting elements that connect in a form-locking manner the respective base frame of each respective filter module with the respective filter frames of the respective filter module, wherein the plurality of connecting elements limit or prevent a relative motion between the respective filter frames and the respective base frame of the respective filter module in the direction of the longitudinal extension of the respective threaded spindle of the respective filter module, in combination with any remaining limitations in the claim.  Lee lacks these limitations and it would have not been obvious to modify because there is no reason or suggestion to do so and the filter would not operate as intended.
	Claim 11 would be allowed due to its dependency on claim 10.
	Claim 13 would be allowed because the prior art of record does not show or suggest wherein the brace of one of the filter frames of one of the filter modules defines a Y-shape, in combination with any remaining limitations in the claim.  Lee lacks these limitations and it would have not been obvious to modify because there is no reason or suggestion to do so and the filter would not operate as intended.
Claim 14 would be allowed due to its dependency on claim 13.
Claim 17 would be allowed because the prior art of record does not show or suggest wherein the brace of one of the filter frames of one of the filter modules includes defines a Y-shape, in combination with any remaining limitations in the claim.  Lee lacks these limitations and it would have not been obvious to modify because there is no reason or suggestion to do so and the filter would not operate as intended.
Claim 18 would be allowed due to its dependency on claim 17.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778